1

2

3

4

5

6

7

8
                       UNITED STATES DISTRICT COURT
9
                      EASTERN DISTRICT OF CALIFORNIA
10
                               ----oo0oo----
11

12
     SHERRIE HOUSTON, individually          No. 2:19-cv-00157 WBS DB
13   and as successor-in-interest to
     the ESTATE OF GEORGE HOUSTON,
14
                 Plaintiff,                 ORDER OF RECUSAL
15
         v.
16
     3M COMPANY; ALLIED FLUID
17   PRODUCTS CORP. FKA ALLIED
     PACKING & SUPPLY, INC.;
18   AMERIFLEX RUBBER & GASKET CO.,
     INC.; BORGWARNER USA INDUSTRIES,
19   L.L.C., INDIVIDUALLY AND AS
     SUCCESSOR-IN-INTEREST TO
20   BORGWARNER CORPORATION; BP
     CHEMICALS (HITCO), INC.; CBS
21   CORPORATION, A DELAWARE
     CORPORATION, FKA VIACOM INC.,
22   SUCCESSOR BY MERGER TO CBS
     CORPORATION, A PENNSYLVANIA
23   CORPORATION, FKA WESTINGHOUSE
     ELECTRIC CORPORATION;
24   CONOCOPHILLIPS COMPANY; DEXTER
     HYSOL AEROSPACE, INC.; DRILLING
25   SPECIALTIES COMPANY, LLC;
     FIBERITE CORP.; FIBREX, INC.;
26   FORD MOTOR COMPANY; FOSTER
     WHEELER, LLC, INDIVIDUALLY AND
27   AS SUCCESSOR IN INTEREST,
     PARENT, SUBSIDIARY, ALTER EGO
28   AND SUBSIDIARY, ALTER EGO AND
                                        1
1    EQUITABLE TRUSTEE OF FOSTER
     WHEELER CORPORATION; GENERAL
2    ELECTRIC COMPANY; GOODYEAR
     AEROSPACE CORPORATION; HENNESSY
3    INDUSTRIES, LLC; HONEYWELL
     INTERNATIONAL INC., F/K/A
4    ALLIEDSIGNAL INC., AS SUCCESSOR-
     ININTEREST TO THE BENDIX
5    CORPORATION; METALCLAD
     INSULATION CORPORATION,
6    INDIVIDUALLY AND AS SUCCESSOR IN
     INTEREST TO NORTHERN CALIFORNIA
7    INSULATION, INC.; MONTELLO,
     INC.; NASCO AVIATION CORP.;
8    OWENSILLINOIS, INC.; PARKER-
     HANNIFIN CORPORATION,
9    INDIVIDUALLY AND AS SUCCESSOR IN
     INTEREST TO PARKER SEAL AND
10   SACOMO SIERRA AND SACOMO
     MANUFACTURING CO.; PNEUMO ABEX
11   LLC; ROCKWELL INTERNATIONAL
     CORP.; THE B.F. GOODRICH
12   COMPANY; THE BOEING COMPANY; THE
     GOODYEAR TIRE & RUBBER COMPANY;
13   UNION CARBIDE CORPORATION; and
     FIRST DOE through FOUR HUNDRETH
14   DOE, inclusive. UNION CARBIDE
     CORPORATION; and FIRST DOE
15   through FOUR HUNDREDTH DOE,
     inclusive,
16
                 Defendants.
17

18                             ----oo0oo----
19            Pursuant to 28 U.S.C. § 455(b)(4), the undersigned
20   hereby recuses himself as the judge to whom this case is assigned
21   because the undersigned has a financial interest in one or more
22   of the defendants in this case.
23            IT IS THEREFORE ORDERED that the Clerk of the Court
24   reassign this case to another judge for all further proceedings,
25   making appropriate adjustments in the assignments of civil cases
26   to compensate for such reassignment.
27            IT IS FURTHER ORDERED that any previous orders issued
28
                                        2
1
     by the undersigned judge in this case are hereby VACATED and SET
2
     ASIDE, and any dates previously set by the undersigned judge in
3
     this case are hereby VACATED.
4
     Dated:   January 25, 2019
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     3
